                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

MARCUS TYRONE BROADNAX,

      Petitioner,

v.                                          CASE NO. 3:17cv367-MCR/CAS

JULIE L. JONES,

      Respondent.
                               /

                                    ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge. ECF No. 37. The parties have been furnished a copy of

the Report and Recommendation and have been afforded an opportunity to file

objections pursuant 28 U.S.C. § 636(b)(1). I have made a de novo determination of

any objections timely filed.

      Having considered the Report and Recommendation, and any objections filed

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.   The Report and Recommendation, ECF No. 37, is adopted and

incorporated by reference in this Order.
     2. The § 2254 petition for writ of habeas corpus, ECF No. 1, is DENIED.

     3. A certificate of appealability is DENIED and leave to appeal in forma

pauperis is also DENIED.

     DONE AND ORDERED this 14th day of December 2018.



                                    s/   M. Casey Rodgers
                                   M. CASEY RODGERS
                                   UNITED STATES DISTRICT JUDGE
